FILED

UNITED STATES DISTRICT COURT  2 0 
FOR THE DISTRICT OF COLUMBIA clerk U s umwa & aankmptcy

Courts for the Dlstrlct of columbia
Daniel Eric Cobble,
Plaintiff,

civil A¢n@n No. /¢/ * §‘_5:5#

V.

J0hn Doe, Director of Federal
Bureau of Investigation
Civil Rights Section,

Defendants.

\J\J\J\J\/\)\/\y\JL/&§/

MEMORANDUM OPlNION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a Georgia state prisoner. The handwritten scribbling comprising the
complaint is difficult to read but plaintiff seeks a writ of mandamus to compel the FBI to
investigate his claims of being framed. The United States Attorney General has absolute
discretion in deciding whether to investigate claims for possible criminal or civil prosecution.
As a general rule applicable to the circumstances of this case, such decisions are not subject to
judicial review. Shoshorze-Bannock Trz`bes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir. 1995)', see

accord Wz'ghlman-Cervantes v. Mueller, 750 F. Supp. 2d '76, 81 (D.D.C. 201()) (citing cases);

Martz`nez v. US., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008) (same). Hence, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

 »»»~~~ s Uni`te District Judge
Date: March , 2014